     Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 1 of 26 PAGEID #: 249




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 ANTHONY COUCH, et al.,

              Plaintiffs, on their own
              behalfs, and for all others
              similarly situated,
                                              Case No. 1:19-cv-59
         v.                                   JUDGE DOUGLAS R. COLE

 CERTIFIED FLOORING
 INSTALLATION, INC.,

               Defendant.

                              OPINION AND ORDER

        This case under the Fair Labor Standards Act (“FLSA”) and related state laws

comes before the Court on Plaintiffs’ Motion for Conditional Class Certification and

Court-Supervised Notice to Potential Opt-In Plaintiffs (“Motion for Conditional

Certification”) (Doc. 8), and Defendant Certified Flooring Installation, Inc.’s (“CFI”)

Motion to Dismiss the First Amended Complaint of Plaintiff Anthony Couch or, in

the Alternative, Motion for Summary Judgment (“Motion to Dismiss”) (Doc. 10). For

the reasons set forth below, the Court GRANTS Plaintiffs’ Motion for Conditional

Certification (Doc. 8), and DENIES Defendant’s Motion to Dismiss (Doc. 10).

I.      FACTUAL BACKGROUND

        A.     Plaintiff Carpet Installers Allege CFI Wrongly Failed to Pay
               Them Overtime.

        Plaintiffs Anthony Couch, Bradlee Belser, Tyler Hensley, and Nicholas

Muccillo (collectively “Plaintiffs”) allege they started working for CFI as carpet
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 2 of 26 PAGEID #: 250




installers at various points in 2016. (Couch Decl., ¶ 3, Doc. 8-1, #51; Belser Decl., ¶ 3,

Doc. 8-2, #54; Hensley Decl., ¶ 3, Doc. 8-3, #57; Muccillo Decl., ¶ 3, Doc. 8-4, #60). As

carpet installers, Plaintiffs installed new carpet, removed and hauled away old

carpet, moved furniture, and traveled between locations to perform jobs. (Belser

Decl., ¶ 6, #54). CFI purportedly paid Plaintiffs on a piece-rate basis, regardless of

the number of hours they worked in a work-week. For example, CFI paid Belser $1.65

for each square yard of carpet that he laid, $0.04 for each square yard of carpet and

padding that he removed and hauled away, and $0.04 for each square yard of carpet

from which furniture was picked up and moved. (Id., ¶ 7, #55). The other Plaintiffs

were paid comparably. Plaintiffs allege they all worked over 40 hours per week—

typically between 55 and 62.5 hours per week—and yet they never received overtime

pay. (See, e.g., id., ¶ 11, #56).

       B.     Plaintiff Anthony Couch Files for Bankruptcy But Does Not
              Disclose His FLSA Claim.

       On January 8, 2018, Couch filed a voluntary petition for Chapter 7 bankruptcy

in the bankruptcy court for the United States District Court for the Southern District

of Ohio. (See Schedule A/B: Property, Doc. 10-2, #98–140). It is undisputed that Couch

did not disclose this potential unpaid overtime claim against CFI on “Schedule A/B”

in his bankruptcy filings, the schedule that is intended to list, among other assets,

any legal claims the debtor may have against third parties. (See Pls.’ Opp’n to Mot.

to Dismiss, Doc. 16, #186). Couch signed the bankruptcy petition under penalty of

perjury. (Schedule A/B: Property, #133). Later that same month, on January 22, 2018,

CFI terminated Couch. (See First Am. Compl., ¶ 15, Doc. 7, #23).

                                            2
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 3 of 26 PAGEID #: 251




         On April 4, 2018, about three months later—while Couch’s Chapter 7

bankruptcy was still pending—Couch signed a Notice of Consent to bring this FLSA

action. (See Notice of Consent, Doc. 7-1, #32). The Notice of Consent stated:

         I hereby consent, opt-in, and agree to become a party-plaintiff in
         the above-referenced action. I agree to be represented by Gibson
         Law, LLC. I understand that this lawsuit is being brought under
         the Fair Labor Standards Act. In addition, I understand that by
         filing this consent, I will be bound by the judgment of this Court
         on all issues in this case.

(Id.).

         Couch claims “on more than two occasions during [his] bankruptcy proceeding,

[he] advised his bankruptcy attorney, Michael Smith, that [he] had a potential claim

for unpaid overtime wages against” CFI. (Couch Decl., ¶ 4, #196). On each occasion,

Couch states Mr. Smith “advised [him] that it was not necessary to disclose these

claims to the Bankruptcy Court, as he believed that there was a significant possibility

that the overtime case would never be filed.” (Id., ¶ 5). Couch “relied on Mr. Smith’s

advice to make [his] decision to not disclose [his] unpaid overtime claims[.]” (Id., ¶ 6).

Couch “would have disclosed those claims had [he] received advice that it was proper

to do so.” (Id.).

         Based on Couch’s filings, the bankruptcy court discharged all of Couch’s debts

on August 17, 2018, (see Order of Discharge, Doc. 10-3, #141–42), and closed Couch’s

case on February 6, 2019. (See Case Summary, Doc. 10-4, #143). Couch never

amended his bankruptcy filings before that time to include his FLSA claim.

         On January 24, 2019, months after the bankruptcy court entered the

discharge, but about two weeks before the bankruptcy court closed his bankruptcy,


                                            3
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 4 of 26 PAGEID #: 252




Couch filed the Complaint in this action. (See Compl., Doc. 1, #1). After receiving the

Complaint, CFI’s attorney, Robert Winter, started conducting due diligence. (See

Winter Decl., ¶ 2, Doc. 19-1, #236). Winter discovered that Couch had failed to list

this action in his Schedule A/B when originally filed with the bankruptcy court. (Id.,

¶ 2, #236–37). After Couch’s bankruptcy case closed in February, Winter also realized

Couch never amended his Schedule A/B to include this case. (Id., ¶ 3, #237). On

February 11, 2019, Winter sent Couch’s attorneys a letter noting that Couch failed to

disclose this lawsuit to the bankruptcy court and demanding that Couch dismiss his

lawsuit based on judicial estoppel. (See id., #240).

      A little over a month later, at 2:36 p.m. on March 20, 2019, Couch filed to

reopen his Chapter 7 bankruptcy case. (See Debtor’s Am. Mot. to Reopen Case, Doc.

16-2, #200). Later that same day, at 7:25 p.m., CFI filed its Motion to Dismiss here.

(See Mot. to Dismiss, Doc. 10, #72). After the bankruptcy court reopened his

bankruptcy proceeding, Couch amended his Schedule A/B on April 17, 2019, to

include this lawsuit. (See Schedule A/B: Property, #205–07).

      C.     Pending Motions.

      The Plaintiffs assert three claims in their First Amended Complaint: (1) a Fair

Labor Standards Act (“FLSA”) collective action claim; (2) an Ohio Minimum Fair

Wage Standards Act claim; and (3) a Kentucky failure to pay overtime claim. (See

First Am. Compl., ¶¶ 42–66, Doc. 7, #26–29). Couch also seeks to certify an FLSA

collective action on behalf of himself and all other similarly situated individuals,

which the Complaint describes as “[a]ll current and former Carpet Installers


                                           4
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 5 of 26 PAGEID #: 253




employed by Defendant who worked over forty hours in any workweek beginning

January 24, 2016 though the present and were not paid time and a half for the hours

worked over forty.” (Id., ¶ 43, #27).

      In his Motion for Conditional Certification, Couch requests that the Court

(1) conditionally certify the FLSA class defined above and (2) implement a procedure

for sending Court-approved notice to potential opt-in plaintiffs. (See Mot. for

Conditional Cert., Doc. 8, #36). CFI opposes Couch’s request for conditional

certification and argues in a separate motion that Couch’s claims should be

dismissed. (Id., #176–79; Def.’s Mot. to Dismiss, Doc. 10). In its Motion to Dismiss,

CFI asks the Court to hold that Couch is judicially estopped from bringing his claims

based on his failure to disclose his potential claims against CFI in his Chapter 7

bankruptcy filings.

II.   DISCUSSION

      A.     CFI’s Motion to Dismiss.

      The Court starts with CFI’s Motion to Dismiss Couch’s claims. As noted above,

in that motion, CFI argues that Couch is judicially estopped from joining the current

action because he failed to disclose this claim against CFI in his previous bankruptcy

action. For the reasons that follow, the Court DENIES the Motion to Dismiss.

             1.       Standard of Review.

      When deciding a Rule 12(b)(6) motion, a court may consider “the Complaint

and any exhibits attached thereto, public records, items appearing in the record of

the case and exhibits attached to defendant’s motion to dismiss so long as they are

referred to in the Complaint and are central to the claims contained therein.” Bassett
                                          5
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 6 of 26 PAGEID #: 254




v. Nat'l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). While the

bankruptcy records both parties attach to their briefs are considered public records,

see Thomas v. Procter & Gamble Distrib., LLC, No. 1:11-cv-796, 2012 WL 4107868, at

*1 n.2 (S.D. Ohio Sept. 19, 2012), the declarations are not. These declarations

constitute materials outside the pleadings.

      The Court has discretion to consider materials outside the pleadings when

ruling on a Rule 12(b)(6) motion, but doing so converts the motion into one for

summary judgment. See Fed. R. Civ. P. 12(d); Tackett v. M&G Polymers, USA, LLC,

561 F.3d 478, 487 (6th Cir. 2009). The Court may enter summary judgment, but only

if the losing party is on notice that the party was required to come forward with all

of its evidence relevant to the issue. Salehpour v. Univ. of Tenn., 159 F.3d 199, 204

(6th Cir. 1998). A party is not on notice if the party is likely to be surprised by the

Court’s decision to treat a motion as one for summary judgment. Id. But, a party

cannot claim surprise “when the party was aware that materials outside the pleading

had been submitted to the court before the court granted the motion.” Song v. City of

Elyria, 985 F.2d 840, 842 (6th Cir. 1993).

      Here, neither party can claim surprise, as both parties knowingly elected to

submit materials outside the pleadings. (See Couch Decl., #196–97; Winter Decl.,

#236–42). Moreover, CFI, the losing party here (and thus the only party that could

potentially suffer prejudice as a result of the Court treating the motion as one for

summary judgment), specifically asked the Court to consider the materials and

convert its motion into one for summary judgment (at least in the alternative), and



                                             6
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 7 of 26 PAGEID #: 255




so cannot claim prejudice as a result of the Court acquiescing to that request. The

Court therefore treats the pending Motion to Dismiss as one in which CFI seeks

summary judgment on the judicial estoppel issue, and considers all of the materials

that the parties have presented on that question.

      Summary judgment is appropriate “if the movant shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The movant has the burden of establishing that

there are no genuine disputes of material fact, which may be accomplished by

demonstrating that the non-moving party lacks evidence to support an essential

element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v.

Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382, 1388–89 (6th Cir. 1993). To avoid

summary judgment, the non-movant “must do more than simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986); accord Moore v. Philip Morris Cos., 8

F.3d 335, 340 (6th Cir. 1993).

      The existence of a mere scintilla of evidence in support of the non-moving

party’s position will not be sufficient; there must be evidence on which the jury

reasonably could find for the nonmoving party. Anderson, 477 U.S. at 251; see

Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995); see also Matsushita, 475 U.S.

at 587–88 (finding reliance upon mere allegations, conjecture, or implausible

inferences to be insufficient to survive summary judgment). But, in determining

whether a genuine dispute exists, the evidence must be viewed in the light most



                                          7
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 8 of 26 PAGEID #: 256




favorable to the non-moving party, and a court cannot make credibility

determinations or weigh the evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–

59 (1970); see Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)

(stating that the court must draw all reasonable inferences in favor of the non-moving

party and must refrain from making credibility determinations or weighing

evidence).

             2.     Analysis of CFI’s Motion to Dismiss on Estoppel Grounds.

      Judicial estoppel “generally prevents a party from prevailing in one phase of a

case on an argument and then relying on a contradictory argument to prevail in

another phase.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001). This doctrine

preserves “the integrity of the courts by preventing a party from abusing the judicial

process through cynical gamesmanship.” Browning v. Levy, 283 F.3d 761, 775 (6th

Cir. 2002). Judicial estoppel is an equitable doctrine that can be invoked at the

Court’s discretion. Pennycuff v. Fentress Cty. Bd. of Educ., 404 F.3d 447, 453 (6th Cir.

2005). The Supreme Court has emphasized that there are no “inflexible

prerequisites,” nor is there an “exhaustive formula,” for determining the applicability

of judicial estoppel. New Hampshire, 532 U.S. at 751.

      In the bankruptcy context, the Sixth Circuit has articulated three

considerations that are typically relevant when determining if judicial estoppel

should apply: (1) the party asserts a position that was contrary to the one the party

had asserted under oath in a prior proceeding; (2) the prior court adopted the contrary

position either as a preliminary matter or as part of a final disposition; and (3) the


                                           8
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 9 of 26 PAGEID #: 257




party’s omission was not a result of mistake or inadvertence. White v. Wyndham

Vacation Ownership, Inc., 617 F.3d 472, 476 (6th Cir. 2010). As to the third prong, a

party’s failure to disclose could be deemed a mistake or inadvertent if: (1) the party

lacked knowledge of the factual basis of the undisclosed claims; (2) the party had no

motive for concealment; and (3) there is an absence of bad faith. Id. at 476–77.

      CFI’s judicial estoppel argument here rests on Couch’s violation of the

Bankruptcy Code’s requirement that a debtor must file “a schedule of assets and

liabilities, a schedule of current income and current expenditures, and a statement of

the debtor’s financial affairs.” 11 U.S.C. § 521(1). “It is well-settled that a cause of

action is an asset that must be scheduled under § 521(1).” Lewis v. Weyerhaeuser Co.,

141 F. App’x 420, 424 (6th Cir. 2005). A debtor is required to disclose all potential

causes of action, and, because this duty to disclose is continuous, this includes even

those of which the party becomes aware after filing for bankruptcy. Id. It is

undisputed that Couch did not disclose his cause of action against CFI in his

bankruptcy filings.

      Couch does not contest that the position that he seeks to assert here (that he

has a claim against CFI) is contrary to representations he made under oath in the

bankruptcy proceeding. (See Pls.’ Resp. in Opp’n to Mot. to Dismiss, #189). Nor does

he dispute that the bankruptcy court adopted the contrary position that he asserted

there. Id. Instead, Couch argues his omission was the result of a mistake. And, as for

the three-prong test for mistake as a defense to judicial estoppel, Couch concedes that

he had knowledge of the factual basis for his undisclosed FLSA claim (prong 1), see



                                           9
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 10 of 26 PAGEID #: 258




White, 617 F.3d at 476, and courts have repeatedly held that the financial incentive

to avoid disclosing the claim in bankruptcy (thus allowing the debtor potentially to

keep the proceeds for him- or herself) is sufficient evidence of a “motive for

concealment” (prong 2). See id. at 479 (noting White had a motive to conceal the claim

and keep the money for herself instead of using it to satisfy her debts); see also Lewis,

141 F. App’x at 426 (“It is always in a [bankruptcy] petitioner’s interest to minimize

income and assets.”).

      Thus, at the end of the day, the judicial estoppel inquiry here rests on the third

prong—the alleged absence of bad faith—which is a central focus of Couch’s

opposition to CFI’s motion. In that regard, Couch notes that: (1) he incorrectly relied

on his attorney’s advice not to disclose his potential FLSA claim in the first instance;

(2) he sought to reopen the bankruptcy case to disclose this claim; and (3) he did so

before receiving CFI’s Motion to Dismiss, rather than only in response to that motion.

(See Pls.’ Resp. in Opp’n to Mot. to Dismiss, #189). Couch contends that this is

sufficient to show that he did not act in bad faith, or at least to avoid summary

judgment on judicial estoppel grounds.

      The Sixth Circuit has made clear that the bad faith analysis for applying

judicial estoppel in the bankruptcy context generally focuses on three attributes:

effort, effectiveness, and timing. To avoid estoppel, a party generally must show they

made a good-faith, effective effort to inform the bankruptcy court about the potential

claim. See, e.g., Eubanks v. CBSK Fin. Grp., Inc., 385 F.3d 894, 898–99 (6th Cir.

2004). Likewise, a court is less inclined to find bad faith when the party attempted to



                                           10
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 11 of 26 PAGEID #: 259




inform the bankruptcy court about the potential action before a motion to dismiss

forced the party’s hand. See, e.g., Newman v. Univ. of Dayton, 751 F. App’x 809, 814–

15 (6th Cir. 2018). With these considerations in mind, and drawing all reasonable

inferences in Couch’s favor, the Court finds that there is at least a genuine dispute

as to whether Couch acted in bad faith, meaning that CFI is not entitled to summary

judgment on judicial estoppel grounds.

      Effort and effectiveness. In assessing bad faith, a court begins with an

examination of the party’s efforts (or lack thereof) in notifying the bankruptcy court

of the potential claim. The Sixth Circuit has held that where a party’s original

omission is sufficiently egregious, the original omission, in and of itself, can be

sufficient to support a finding of bad faith, notwithstanding later efforts to correct it.

See Lewis, 141 F. App’x at 428–29. To illustrate, in Lewis, the plaintiff asserted an

employment discrimination claim against the defendant, but the defendant moved

for summary judgment on judicial estoppel grounds, arguing that the plaintiff had

not disclosed the potential discrimination claim as an asset in her previous

bankruptcy. Id. at 422. In affirming the district court’s dismissal of the discrimination

action on estoppel grounds, the Sixth Circuit stressed the importance of the plaintiff’s

“minimal alleged effort” in the bankruptcy action. Id. at 427. In particular, the Sixth

Circuit noted that, not only had Lewis never amended her bankruptcy schedules to

reveal the claim, but she also failed to disclose that she had even worked for the

defendant. Id. at 428. The court found that the egregious nature of the latter

omission—the plaintiff’s failure even to disclose the defendant as an employer at all,



                                           11
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 12 of 26 PAGEID #: 260




despite the clear requirement that she do so—was sufficient to show that the plaintiff

had acted in bad faith. Id. at 428–29. It was such a basic error, and such a clear

requirement, that the court simply could not conclude that the error was made in

good faith.

      Here, though, the alleged nondisclosure is not of the same nature as that at

issue in Lewis. Couch did not try to hide the fact that he had worked for CFI at all,

but rather merely failed to apprise the bankruptcy court when, at a post-filing stage

of the bankruptcy process, it became apparent that he may have a claim against that

employer. Given that distinction, the Court finds that the omission here does not

necessarily give rise to the same inference of intent that was at issue in Lewis. This

is not the kind of non-disclosure that would have been painfully obvious to any

person, whether trained in the law or not.

      Stated differently, one need not rely on much by way of legal advice to know

that they have inaccurately answered the question—who were your employers during

the past year? But a person may need, and is more likely to rely on, legal advice

regarding just how certain a potential, but not yet filed, claim must be before a

disclosure obligation arises. That is the issue that Couch claims occurred here, and

that distinction means that Lewis does not compel a finding that Couch acted in bad

faith when he allegedly relied on his attorney’s advice that no disclosure was

required.

      That his original omission does not justify a finding of bad faith is further

evidenced by Couch’s corrective efforts. Couch went beyond merely moving to amend



                                         12
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 13 of 26 PAGEID #: 261




his claim to the bankruptcy court. He also has communicated with the Trustee of his

bankruptcy case to ensure that the matter is handled appropriately. (See Pls.’ Resp.

in Opp’n to Mot. to Dismiss, #191). The Trustee even filed a motion supporting Couch

and urging this Court not to find Couch acted in bad faith. (See Trustee’s Memo. in

Supp. of Pls.’ Opp’n to Mot. to Dismiss, Doc. 18, #218–19). All these facts weigh

towards finding that Couch did not act in bad faith.

       CFI responds to such arguments by claiming that advice of counsel is not a

defense to judicial estoppel, meaning that Couch’s claims that he sought such advice

should be irrelevant to the estoppel analysis. (See Def.’s Reply in Supp. of Mot. to

Dismiss, Doc. 19, #226–30). To CFI’s credit, case law holds that it is generally true

that a litigant is bound by his attorney’s errors, such that advice of counsel is typically

not a shield to estoppel. See Link v. Wabash R.R. Co., 370 U.S. 626, 633–34 (1962).

But that admonition appears to apply with particular force to omissions that are “so

blatant that [the plaintiff] could not have fairly relied on the alleged advice of

counsel.” Newman, 751 F. App’x at 815.

      For example, the plaintiff in Newman, an educated attorney and professor,

falsely stated multiple times in his bankruptcy filings he had $0 income even though

he worked part-time. Id. The Sixth Circuit refused to allow the plaintiff to hide behind

his counsel’s mistakes because the omissions were so obvious, “especially in light of

[the plaintiff’s] sophistication as an attorney and professor[.]” Id. Similarly, the Sixth

Circuit has found it difficult to believe a party relied in good faith on the advice of the

attorney’s paralegal in answering a bankruptcy question, see Lewis, 141 F. App’x at



                                            13
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 14 of 26 PAGEID #: 262




427, especially when, as discussed above, the question at issue—who were your

employers?—was one any reasonable lay person should be able to answer.

      Here, by contrast, as already discussed above, drawing all reasonable

inferences in Couch’s favor, the omission that Couch made—allegedly on the advice

of his bankruptcy attorney—was not so blatant an error that Couch necessarily could

not be said to “have fairly relied on the alleged advice.” Newman, 751 F. App’x at 815.

And there is certainly credible evidence here that Couch sought such advice. Couch

spoke with his attorney directly at least two times during his bankruptcy proceedings

about the potential claim. (See Couch Decl., ¶ 4, #196). His attorney told Couch he

was not required to disclose this potential lawsuit because of its speculativeness, and

Couch followed that advice. (Id., ¶¶ 5, 6). Couch would have disclosed the potential

claim had he not received that advice. (Id., ¶ 6). While Couch may have received bad

advice, there is a strong argument that Couch relied on that advice and did so in good

faith. Moreover, while the speculativeness surrounding whether the suit would be

filed ultimately disappeared, certainly no later than when Couch filed the action in

early 2019, it is also reasonable to believe that, having been advised before the

discharge happened in August 2018 that he did not need to disclose the lawsuit,

Couch simply did not realize that he needed to make any more disclosures or

corrections post-discharge.

      Timing. Suspicious timing can lead a court to question a party’s motives. For

example, a court is more willing to find bad faith when a party files a lawsuit shortly

after the party’s bankruptcy plan was approved. See Lewis, 141 F. App’x at 428; see



                                          14
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 15 of 26 PAGEID #: 263




also White, 617 F.3d at 482 (factoring how the plaintiff “waited until just after the

[bankruptcy] plan confirmation hearing to file her harassment claim with the district

court” into its decision finding bad faith). Such questionable timing suggests that the

party knowingly waited until after the bankruptcy closed to initiate the later lawsuit,

in hopes that they would not need to share the proceeds of such action with the

creditors of the bankruptcy estate. For related reasons, timing considerations also

apply to a party’s efforts to correct an omission—such efforts before a defendant files

a motion to dismiss in the subsequent case are more important than efforts that the

party makes after a defendant has filed such a motion. Id. at 481; see also Newman,

751 F. App’x at 814–15 (refusing to find inadvertence because the plaintiff attempted

to amend his bankruptcy plans only after the defendants moved to dismiss the

lawsuit). The general point is that such timing indicates a party only became “honest”

with the bankruptcy court after he was forced to.

      In fairness, the timing here admittedly raises some suspicion. CFI’s counsel

sent Couch a letter on February 11, 2019, demanding Couch dismiss this lawsuit

based on the bankruptcy non-disclosure. (See Winter Decl., Ex. A., #240–42). Couch

then moved to amend his bankruptcy filings—and disclose this lawsuit for the first

time—on March 20, 2019. (See Debtor’s Am. Mot. to Reopen Case, Doc. 16-2, #200).

CFI argues that Couch received this letter, realized he had been caught in the act,

and then moved to amend his bankruptcy filings so this Court would not dismiss the

lawsuit. But, drawing all reasonable inferences in Couch’s favor, there is another

explanation: Couch received CFI’s letter and genuinely realized for the first time he



                                          15
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 16 of 26 PAGEID #: 264




made a mistake in not listing the claim. On the state of the record now, reasonable

minds can reach two conclusions. As the Court is required to view the evidence in the

light most favorable to the non-moving party in addressing a motion for summary

judgment, see Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970), the Court

adopts the latter interpretation.

         The Court’s hesitance to estop Couch finds further support in the Sixth

Circuit’s observation that judicial estoppel “should be applied with caution to avoid

impinging on the truth-seeking function of the court[.]” Eubanks, 385 F.3d at 897

(internal quotation omitted). Estopping Couch would do just that. Couch certainly

made a mistake by failing to disclose this lawsuit in his bankruptcy, but it is possible

that it was an innocent mistake, and there is no question that Couch rectified that

mistake by reopening his bankruptcy proceedings.

         Some hesitancy in imposing estoppel is also warranted given how judicial

estoppel plays out in the bankruptcy context. A party, here CFI, is claimed to be

wrongly holding an asset (additional income owed to Couch) that belongs to the

estate. Collecting that asset would benefit not merely Couch (and maybe not Couch

at all), but also the creditors of Couch’s bankruptcy estate, which explains why the

Bankruptcy Trustee is supporting Couch. Applying judicial estoppel to such a claim

means that the alleged wrongdoer (CFI) keeps a windfall to the detriment of the

estate creditors. See Slater v. U.S. Steel Corp., 871 F.3d 1174, 1187–88 (11th Cir.

2017).




                                          16
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 17 of 26 PAGEID #: 265




      To be sure, the existence of judicial estoppel may provide salutary

consequences for the bankruptcy system as a whole, as it creates incentives for

debtors to disclose their potential claims. Absent such estoppel, as CFI observes, the

debtor’s preferred play in bankruptcy may be a strong presumption in favor of

nondisclosure, in hopes of pursuing the claim post-discharge (when the proceeds

won’t need to be shared with the creditors), secure in the knowledge that, at worst,

the debtor comes out even if the claim is discovered down the road. See White, 617

F.3d at 481 n.10 (noting that, by refusing to judicially estop a party who wrongfully

failed to disclose the existence of a potential claim in bankruptcy, the court effectively

allows the party to avoid the consequences of failing to disclose that claim). But, while

such incentives arguments favor recognizing estoppel generally, the detrimental

impact on the estate creditors in the particular cases in which it is applied counsel

strongly in favor of respecting the Sixth Circuit’s admonition that it should be

“applied with caution,” Eubanks, 385 F.3d at 897, or in other words that estoppel

should be enforced only when it is clearly warranted on the facts. That standard is

not met here.

      For these reasons, the Court treats CFI’s motion asserting judicial estoppel as

a motion for summary judgment and DENIES that motion.

      B.     Plaintiffs’ Motion for Preliminary Class Certification.

      Separately, Plaintiffs ask this Court to conditionally certify a class that

includes “[a]ll current and former Carpet Installers employed by Defendant who

worked over forty hours in any workweek beginning January 24, 2016 though the


                                           17
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 18 of 26 PAGEID #: 266




present and were not paid time and a half for the hours worked over forty.” (See First

Am. Compl., ¶ 43, #27). In response, CFI makes a variety of arguments. First, CFI

claims that the Court should ignore any information relating to Couch, due to the

Motion to Dismiss Couch on estoppel grounds. Given the Court’s denial of that

Motion, though, the Court need not address that argument further here.

      Second, CFI argues that certain language that Plaintiffs used to describe the

class in the proposed Notice of Rights (Doc. 8-5)—which differs slightly from the

language in the class definition in the Amended Complaint—renders conditional

certification inappropriate. More specifically, CFI claims that the class, under the

definition in the Notice, fails the “similarly situated” requirement, and that the

Plaintiffs’ “speculation” regarding how other carpet installers are paid makes the

class “unmanageable.” (See Def.’s Resp. in Opp’n to Mot. for Conditional Cert., Doc.

14, #177–79). The Court rejects CFI’s arguments, however, and finds that Plaintiffs

have proposed an acceptable putative class for their proposed collective action,

especially given the “minimal burden” that applies at the conditional certification

stage of an FLSA case.

             1.    The Burden For Conditional Certification At This Stage Is
                   Low.

      The FLSA mandates that employers pay employees at least a specified

minimum wage for each hour worked, see 29 U.S.C. § 206, and overtime for working

more than forty hours per week. See 29 U.S.C. § 207(a)(1); Chao v. Tradesmen Int’l,

Inc., 310 F.3d 904, 907 (6th Cir. 2002). If an employer fails to follow the FLSA

mandate, employees can sue their employer in a collective action to recover the

                                         18
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 19 of 26 PAGEID #: 267




unpaid wages. See 29 U.S.C. § 216(b). There are two requirements for this collective

action. The plaintiffs must (1) be “similarly situated” and (2) signal in writing their

affirmative consent to participate in the action. See id.; Comer v. Wal-Mart Stores,

Inc., 454 F.3d 544, 546 (6th Cir. 2006). That is, unlike traditional “opt out” classes

under Rule 23, an FLSA collective action claim is essentially an “opt in” class.

      Courts follow a two-step process for determining if an FLSA case should

proceed as a collective action. See Abner v. Convergys Corp., No. 1:18-cv-442, 2019

WL 1573201, at *4 (S.D. Ohio Apr. 11, 2019). First, the Court must determine

whether to conditionally certify the FLSA class and whether notice of the lawsuit

should be given to putative class members. Id; see also Comer, 454 F.3d at 546–47.

Because this stage generally occurs at the beginning of discovery, the Court uses a

“fairly lenient standard” that “typically results in conditional certification[.]” Id. at

547 (internal quotations omitted). Plaintiffs need only make a “modest factual

showing” that they are similarly situated to the putative class members. Id. The

second stage occurs after discovery has concluded. Id. At that point, the Defendant

may file a motion to decertify the class and the Court will examine the class with

greater scrutiny. See id. This action is currently at the first stage.

             2.     The Plaintiffs Met Their Certification Burden Here.

      Under the lenient standard that applies at the first stage of an FLSA collective

action, Plaintiffs can show they are similarly situated to the members of the proposed

class by demonstrating that all of the members of the proposed class “suffer from a

single, FLSA-violating policy” or have claims that are “unified by common theories of


                                            19
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 20 of 26 PAGEID #: 268




defendants’ statutory violations, even if the proofs of these theories are inevitably

individualized and distinct.” Monroe v. FTS USA, LLC, 860 F.3d 389, 398, 403 (6th

Cir. 2017) (citing O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir.

2009)). Courts have also identified various factors that can assist with this analysis:

(1) if the party seeking conditional certification has identified other potential

plaintiffs; (2) if the party seeking such certification includes affidavits of such

potential plaintiffs; (3) if the party submits evidence of a widespread unlawful policy

or practice; and (4) if a manageable class exists (a topic revisited below). Lewis v.

Huntington Nat’l Bank, 789 F. Supp. 2d 863, 868 (S.D. Ohio 2011).

      Here, Plaintiffs have made the necessary showing regarding the similarly

situated requirement in at least two ways. First, the declarations from the four

separate carpet installers show that each was paid in an identical fashion, and that

none of them received any enhancement to their pay for hours worked above forty in

a given week. (Couch Decl., ¶¶ 6, 9, #52; Belser Decl., ¶¶ 7–8, 11, #55–56; Hensley

Decl., ¶¶ 7–8, 11, #58–59; Muccillo Decl., ¶¶ 7, 10, #61). Second, two of the

declarations aver that senior management personnel at CFI told the declarants and

other carpet installers in their presence that they would all be paid in the same

manner, and that the “pay rates were going to remain constant, regardless of the

number of hours we worked in a workweek.” (Belser Decl., ¶ 7, #55; Hensley Decl.,

¶ 7, #58). The four declarants likewise all aver that they worked with, or witnessed,

multiple other carpet installers working roughly the same hours that the declarants

did. (Couch Decl., ¶¶ 5, 10, #51–52; Belser Decl., ¶¶ 6, 12, #54, #56; Hensley Decl.,



                                          20
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 21 of 26 PAGEID #: 269




¶¶ 6, 12, #57, #59; Muccillo Decl., ¶¶ 6, 11, #61). Such assertions give rise to at least

an inference that all carpet installers are paid in a similar fashion, and that no carpet

installers received overtime pay. And that inference is more than sufficient for

Plaintiffs to meet the minimal burden they bear at this juncture to show that CFI’s

carpet installers are “similarly situated” for FLSA collective-action purposes.

      These same facts also support certification under the four factors described in

Lewis. 789 F. Supp. 2d at 868. First, Plaintiffs identified other potential plaintiffs—

they stated in their declarations that they observed other carpet installers performing

similar job functions and working similar hours each day. (Couch Decl., ¶¶ 5, 10, #51–

52; Belser Decl., ¶¶ 6, 12, #54, #56; Hensley Decl., ¶¶ 6, 12, #58–59; Muccillo Decl.,

¶¶ 6, 11, #60–61). Second, the four named Plaintiffs each submitted a declaration in

support of the claims. Third, as noted above, the Plaintiffs’ declarations allow at least

an inference of a widespread unlawful policy or plan of not paying overtime. Lastly,

Plaintiffs proposed a manageable class of approximately 100 carpet installers, who

are all allegedly victims of the same policy, and whose employment and pay history

can be established through CFI’s employment records. (See Pls.’ Reply in Supp. of

Mot. for Conditional Cert., Doc. 17, #213). Given the “modest burden” that applies at

the initial stage of an FLSA act collective action, that is more than enough.

Bradenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2017 WL 3500411, at *3

(S.D. Ohio Aug. 14, 2017) (noting the “modest burden” at the initial stage).

      CFI’s claims to the contrary are misplaced. CFI first argues that Plaintiffs lack

any first-hand knowledge about the overtime situation for carpet installers who are



                                           21
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 22 of 26 PAGEID #: 270




paid hourly, yet Plaintiffs nonetheless purportedly include within their class

definition carpet installers who are paid on an hourly basis. (See Def.’s Resp. in Opp’n

to Mot. for Conditional Cert., #177–79). CFI is correct that Plaintiffs’ class definition

does not differentiate between hourly and piece-rate workers. The definition merely

calls for carpet installers “who worked over forty hours in any workweek beginning

January 24, 2016 through the present and were not paid time and a half for the hours

worked over forty.” (See First Am. Compl., ¶ 43, #27). Both an hourly and piece-rate

carpet installer fit that definition. But Plaintiffs are only required to show that their

position is “similar, not identical, to the positions held by the putative class

members.” Lewis, 789 F. Supp. 2d at 867. Thus, “similarly situated class members

under FLSA are those whose causes of action accrued in approximately the same

manner as those of the named plaintiffs.” Id. at 868 (emphasis added).

      Here, while the proposed class definition is agnostic to the variance in

compensation structures between hourly and piece-rate, if whichever compensation

structure applies to a given installer does not provide enhanced pay for those who

work over forty hours in a week, that installer would still be subject to the same

allegedly unlawful policy of not receiving overtime pay. So long as Plaintiffs show

that the harm arose from this uniform policy—a policy of not being paid overtime, no

matter how calculated—they can be considered “similarly situated” for FLSA

collective action purposes, despite being paid under somewhat different compensation

frameworks. See Lewis, 789 F. Supp. 2d at 868 (finding the putative plaintiffs

similarly situated and subject to a common policy of not receiving overtime even



                                           22
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 23 of 26 PAGEID #: 271




though some members of the class were paid purely on commission, while others

received salary plus commission).

      Next, CFI focuses on the inclusion of the phrase “exempt employees” in the

class definition set forth in the proposed Notice of Rights (Doc. 8-5), and suggests that

this phrase creates “manageability” concerns for the class. (See Def.’s Resp. in Opp’n

to Mot. for Conditional Cert., #179). Why that may be is not exactly clear from CFI’s

brief. CFI asserts that “Plaintiffs may not engage in speculation on the issue of

whether CFI classified its carpet installers as ‘exempt employees’ under FLSA,” (id.),

but the case it cites on that point addresses the situation where a plaintiff is

speculating regarding the existence of a uniform policy. Here, as noted above,

Plaintiffs have provided sufficient non-speculative evidence on that front. In any

event, concerns regarding the sufficiency of Plaintiffs’ evidence are better suited for

later proceedings; in particular, the decertification stage. To be sure, if all Plaintiffs

are able to present at that point is speculation, that will be a problem. But that is a

problem for another day.

      Perhaps CFI’s concern is that the class as defined in the Notice—with reference

to “exempt employees”—would create a so-called “fail-safe” class. (See Def.’s Resp. in

Opp’n to Mot. for Conditional Cert., #179). The term fail-safe class refers to “a class

that cannot be defined until the case is resolved on the merits.” Young v. Nationwide

Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012). In other words, the class is defined

so that it “includes only those who are entitled to relief.” Id. (emphasis in original).

As a general matter such classes are impermissible. See id. That is true for at least



                                           23
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 24 of 26 PAGEID #: 272




two reasons. First, as a conceptual matter, they create a one-way ratchet in plaintiffs’

favor. If the named plaintiffs prevail on the merits, the other class members benefit,

as they are then included in the class. But, if the named plaintiffs lose, the absent

class members are not bound, as they are then not included in the class. Id. Second,

as a practical matter, fail-safe classes create workability issues, as the general rule

in a class action is that the class determination occurs first, before a merits

determination, not after that determination. Id.

      If that is CFI’s argument, though, it fails for two reasons. First, as noted above,

Plaintiffs’ actual class definition does not contain the “exempt employees” language.

(See First Am. Compl., ¶ 43, #27). Second, and relatedly, defining the class to avoid

the fail-safe problem “is more of an art than a science” and “often should be solved by

refining the class definition rather than flatly denying class certification on that

basis.” Feustel v. Careerstaff Unlimited, Inc., No. 1:14-cv-264, 2015-WL-13021897, at

*2 (S.D. Ohio Mar. 25, 2015) (citing Messner v. Northshore Univ. HealthSystem, 669

F.3d 802, 825 (7th Cir. 2012)). Here, the Court chooses to avoid any potential concerns

about the inclusion of the “exempt employees” language in Plaintiffs’ Notice by

accepting Feustel’s advice and “refining the class definition.” Id. To that end, the

Court ORDERS Plaintiffs to use the class definition set forth in their First Amended

Complaint, which avoids any fail-safe concerns.

      In sum, Plaintiffs provided enough evidence to show, under the “minimal

burden” that applies here, that they are entitled to an Order conditionally certifying

the class. For these reasons, the Court GRANTS Plaintiffs’ Motion.



                                          24
  Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 25 of 26 PAGEID #: 273




       C.      Opt-In Notice.

       It appears that CFI does not contest the adequacy of Plaintiffs’ opt-in notice.

Notice must be “timely, accurate, and informative.” Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 172 (1989). Plaintiffs’ proposed notice meets that standard.

The Notice and Consent to Join form (Doc. 8-5), with the above-ordered amendment

to the class definition language, adequately advises putative class members of the

pending litigation, describes the legal and factual bases of the claims, informs

putative members of their right to opt-in and that participating is voluntary, and

provides instructions on how to opt-in.

III.   CONCLUSION

       For the above-stated reasons, the Court ORDERS the following:

       The Court DENIES CFI’s Motion to Dismiss (Doc. 10).

       The Court GRANTS Plaintiff’s Motion for Conditional Class Certification

(Doc. 8), but ORDERS Plaintiffs to file a new Notice of Rights (Doc. 8-5) within

SEVEN (7) DAYS, in which Plaintiffs delete the class definition language in the

second paragraph of that Notice and instead insert the following: “This notice applies

to all current and former Carpet Installers employed by Certified Flooring

Installation, Inc., who worked over forty hours in any workweek beginning January

24, 2016 through the present and were not paid time and a half for the hours worked

over forty.”

       The Court CONDITIONALLY CERTIFIES the FLSA class set forth above.




                                          25
 Case: 1:19-cv-00059-DRC Doc #: 21 Filed: 02/14/20 Page: 26 of 26 PAGEID #: 274




      Within FOURTEEN (14) DAYS of the Plaintiffs filing their amended Notice

of Rights with the Court, Defendants shall identify all putative class members by

providing a list in electronic and importable format of the names, addresses, and (if

known) email addresses of all current and former employees fitting the class

description above.

      The Court conditionally APPROVES Couch’s proposed opt-in Notice (Doc. 8-

5, #63–66), as amended to include the language set forth above, for distribution to the

putative class members.

      Within FOURTEEN (14) DAYS of receiving the putative class members’

contact information from Defendants, Couch shall send the Notices, as amended, via

U.S. mail and (if possible) email. The putative class members shall then have SIXTY

(60) DAYS from the date that Couch sends the Notices to join this litigation.

      SO ORDERED.


 February 14, 2020
 DATE                                       DOUGLAS R. COLE
                                            UNITED STATES DISTRICT JUDGE




                                          26
